Warner, Chief Justice,
concurring.
In my judgment, there is no ambiguity on the face of the testator’s will, either latent or patent, which will authorize the admission of parol evidence to explain it. Whatever may be the difference of opinion as to the legal construction to be given to the words employed by the testator, that does not create an ambiguity, in the sense of the law, which may be explained by parol evidence. It is not competent to raise an ambiguity in relation to the testator’s intention by parol evidence, extrinsic of the words of the will, and then proceed to explain that ambiguity so raised by the same species of evidence, and that is just what is proposed to be done in this case, after the lapse of twenty years from the date of the execution of the will. A testator’s will should be construed according to the legal effect of the words contained therein, when those, words are not ambiguous or of doubtful meaning. The intention of thu testator must be derived from the plain unambiguous words *471of his will, and not from extrinsic parol evidence; otherwise, no man’s will can stand — the parol evidence of witnesses after his death will make one for him.
McCay, Judge, dissented, but furnished no opinion.